DETAILED ACTION
Applicant's proposed amendment after final, filed 28 April 2022, is acknowledged and has been entered.  No claims have been cancelled.  Claim 16 has been amended.  No claims have been added.  Claims 1-36 are pending.  Claims 1-15 stand withdrawn as directed to an invention non-elected without traverse in the response filed 13 July 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 29 April 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USSN 16659797; US9713541; and US10507244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph A. Ciardi on 09 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
A) Claims 1-15 have been cancelled.
B) Claim 27 has been amended as follows: 
27. 	(Currently Amended)  The method of claim 22 or 23, wherein the antibody or antigen binding fragment thereof comprises a VH sequence of SEQ ID NO: 24 and a VL sequence of SEQ ID NO: [[27]] 28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment, in conjunction with the terminal disclaimer filed 28 April 2022, obviated all rejections of record.  The Examiner’s amendment corrects a SEQ ID NO error in claim 27 so that it now corresponds to subpart (u) of claim 16.  The claims recite a method of treating cancer by administering an antibody defined by particular pairs of heavy and light chain variable regions that together form a binding site that necessarily binds the antigen TIGIT, in combination with one or more additional immunotherapeutic agents.  An updated search of the prior art did not identify an antibody or antigen binding fragment thereof comprising any of the VH and VL pairs required by the claims.  
Claims 16-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643